        Case 1:09-cr-00983-WHP Document 247
                                        248 Filed 09/28/20
                                                  09/29/20 Page 1 of 2




                        Law Offices of Donald Yannella, P.C.
                                 Member of NY & NJ Bars
                                    Tel: (212) 226-2883
                                    Fax: (646) 430-8379
                             Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                        233 Broadway, Suite 2370
River Edge, NJ 07661                                                  New York, NY 10279
                                                                      (Preferred mailing address)




                                                               September 28, 2020


Hon. William H. Pauley
Daniel P. Moynihan United States Courthouse
United States District Court
500 Pearl Street
New York, NY 10007

              Re:    US v. Rodney Person
                     09 Cr. 983 (WHP)

Dear Judge Pauley:

       I am counsel for Rodney Person, and I respectfully request that the violation
of supervised release (VOSR) hearing, currently scheduled for October 2, 2020, be
adjourned to a date in January 2021. Mr. Person was arraigned on the
specifications by the Hon. Deborah A. Batts, and the matter was adjourned pending
the outcome of Mr. Person’s Westchester County indictment, # 1079-2019, on
which the seven specifications are based.

      Fred Bittlingmaier, Mr. Person’s attorney for the Westchester County
indictment, informs me the District Attorney filed a motion to reargue the
suppression motion. The next appearance in Westchester County Superior Court is
on December 16, 2020.
       Case 1:09-cr-00983-WHP Document 247
                                       248 Filed 09/28/20
                                                 09/29/20 Page 2 of 2




      AUSA Michael Maimin informs me that he takes no position with respect to
my request for an adjournment of this VOSR hearing.



                                          Sincerely,

                                          /s/
                                          Donald J. Yannella, Esq.


c.    AUSA Michael Maimin
      US Probation Officer Esteban Montanez




                                Application granted. Conference adjourned to January 21, 2021
                                at 11:30 a.m. Defense counsel to provide an update to the
                                Court on the open state case by January 19, 2021.




                                           September 29, 2020
